Per Curiam:
The applicant was admitted to practice in the several courts in the forty-eighth judicial district of the State of Pennsylvania, but was- never admitted to practice in the Supreme Court of that State, as is necessary to entitle him to practice in that court, which is the highest court in the State of Pennsylvania. Although, the courts in which the applicant has been admitted are courts of the highest original jurisdiction, that does not entitle him to admission here without examina^ tion. The rulés of the Court of Appeals and the General Buies of Practice of the Supreme Court provide that in the discretion of the Appellate Division a person may be admitted to practice in the courts of this State without examination, who has been admitted to practice and has practiced for the required length of time as an attorney and counselor in the highest court' of law in another State. (Buie 2, Court of Appeals, relating to admission of attorneys and counselors at law; Bule 1, General Buies of Practice of the Supreme Court.)
Admission under our rules by the Appellate Division admits an applicant to practice in. all the courts in this State, including the Court of Appeals, which is the highest court. We think the applicant is not entitled to be admitted to practice in this State without being admitted to practice in the Supreme Court of Pennsylvania and having practiced there for the required length of time.
The application should, therefore, be denied.
Application denied, not in the exercise of discretion, but upon the sole ground that this court has. no authority under rule 2 of the Court of Appeals and rule 1 of the General Buies of Practice of the Supreme Court to admit the applicant, it. appearing that he has never been admitted to practice in the ■ highest court of law in the State of Pennsylvania.